EXHIBIT B
                                                            FIRST AMENDMENT TO LEASE

                 THIS FIRST AMENDMENT TO LEASE (“Amendment") is made as of                  2010 (the “Effective Date”)
        by and between SOUTHBURY 84 ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership (“Landlord”)
        and THE GAP, INC., a Delaware corporation (“Tenant”).

                                                                       RECITALS

        A.            WHEREAS, Landlord and Tenant entered into that certain Shopping Center lease dated May 12,2000, and that certain
                      Letter Agreement dated January 4, 2005, as conditioned by Landlord's letter dated January 5,2005 (collectively, the
                      “Lease”), pursuant to which Landlord leased to Tenant approximately 9,628 square feet of retail space identified as on
                      Exhibit A-1 of the Lease (the “Premises”) in that certain retail shopping center commonly known as The Southbury
                      Green (the “Shopping Center”), located at 775 Main Street South, in the Town of Southbury, State of Connecticut. All
                      capitalized terms not otherwise defined herein shall have the same meaning ascribed to them in the Lease;

         B.           WHEREAS, the current term of the Lease is currently set to expire on August 31,2010; and

         C.           WHEREAS, Landlord and Tenant desire to extend the Term of the Lease and to otherwise modify the Lease as set
                      forth herein.

                                                                      AGREEMENT

                   NOW THEREFORE, in consideration of the mutual covenants herein and other good and valuable consideration, the
         receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant agree as follows:

                      1.        Recitals. The recitals of this Amendment are hereby incorporated as if fully set forth herein.

                   2.         Extension of Term, Effective as of the Effective Date, the Term of the Lease is hereby extended for five (5)
         years, commencing on September 1, 2010 and expiring on August 31,2015 (the “Extended Term”), subject to extension or
         termination rights set forth in the Lease. During the Extended Term, minimum rent shall be as provided in paragraph 4 of this
         Amendment.

                      3.        Option to Extend Term, Section 5.7 of the Lease is hereby deleted in its entirety and replaced with the
         following:

                                     “Tenant shall have the option to extend the Term.for one (1) additional period
                                     of five (5) Lease Years (September 1,2015 through August 31,2020), (the
                                     “First Option Period”), subject to Section 5.3 of the Lease and upon the same
                                     terms and conditions as are provided for the Extended Term, except that
                                     Minimum Rent shall be as provided in paragraph 4 of this Amendment.”

                      4.        Minimum Rent. Effective September 1, 2010, the term “Minimum Rent” shall mean the following:

                                  Extended Term                  Annual Minimum Rent              Annual Minimum Rent Per
                                                                                                        Square Foot

                           Extended Term                     $192,560.00                         $20.00 psf
                            (September 1,2010 through
                           August 31, 2013)_______
                           Extended Term                     $216,630.00                         $22.50 psf
                           September 1,2013 through
                           August 31, 2015_______


185569.1 Gap #2336
         Southbury Green, Southbury, CT                                 1
                          First Option Period            $232,997.60                        $24.20 psf
                          September t, 2015 through
                          August 31,2020_______

                   5.        Other Charges. Tenant shall continue to pay ali Other Charges, subject to the terms and conditions set forth
         in the Lease, provided that Tenant shall not pay more than its proportionate share of Other Charges or otherwise subsidize any
         other occupant’s proportionate share of Other Charges.

                  6.        Notices. Effective as of the execution of this First Amendment to Lease, Section 24.6 is modified to reflect
         Lessee’s current addresses for notices as follows:

         To Lessee

                     For all notices,
                     including notices
                     of default, other
                     than invoices:             c/o The Gap, Inc.
                                                2 Foisom Street
                                                San Francisco, CA 94105
                                                Attn: Real Estate Law, Store #2336

                                                Fax: 415/427-0188
                                                Telephone: 415/427-0225

                     For ail invoices,
                     including copies of
                     notices of default
                     relating to
                     nonpayment of
                     amounts due to
                     Landlord:                  c/o The Gap, Inc.
                                                40 First Plaza NW
                                                Albuquerque, NM 87102
                                                Attn: Real Estate Payables, Store #2336

                                                Fax: 505/462-0256
                                                Telephone: 505/462-0008

                     For all maintenance-
                     related issues,
                     including copies of
                     notices of default
                     relating to
                     maintenance:               c/o The Gap, Inc.
                                                850 Cherry Avenue
                                                San Bruno, CA 94066
                                                Attn: Facilities Services, Store #2336

                                                Fax: 650/874-7797
                                                Telephone: 800/241-2626




185569.1 Gap #2336
         Southbury Green, Southbury, CT                            2
                    7.        Brokers, Landlord and Tenant represent to each other that each has dealt with no broker in connection with
         this Amendment, and each party shall indemnify, defend and hold the other party harmless from and again any and all claims
         relating to a breach of the foregoing representation by the indemnifying party.

                   8.        Consent, Landlord and Tenant represent and warrant to the other that no consents of third parties are
         necessary for the execution and performance of this Amendment (or that Landlord or Tenant has obtained all consents of third
         parties necessary for the execution and performance of this Amendment). Landlord shall defend, indemnify and save harmless
         Tenant from and against all losses, claims, demands, damages, liabilities, costs and attorneys' fees resulting from a breach of, or
         inaccuracy in, any of the representations and warranties set forth in this section. Tenant shall defend, indemnify and save
         harmless Landlord from and against all losses, claims, demands, damages, liabilities, costs and attorneys’ fees resulting from a
         breach of, or inaccuracy in, any of the representations and warranties set forth in this section.

                     9.        No Waiver, The parties agree that the terms and conditions set forth herein shall not alter, waiver or modify
         any rights, remedies or claims that the Landlord or Tenant now has or may hereafter have under or arising out of the Lease
         whether known or unknown and whether relating to periods of times before or after the date hereof, including, and without
         limitation, any rights, remedies or claims of Landlord or Tenant based in whole or in part on a default by the other party of its
         obligations under the Lease, or the non-satisfaction or failure of any requirement or condition under the Lease (such as, by way
         of example only, a co-tenancy or operating requirement failure),

                    10.        Miscellaneous. Time is of the essence of this Amendment. This Amendment shall be binding upon, and
         inure to the benefit of, the parties hereto and their respective successors, This Amendment shall be governed by and construed
         in accordance with the laws of the state in which the Premises is located, in the event of conflict or inconsistency between the
         provisions of this Amendment and any provisions of the Lease, the provisions of this Amendment shall govern. The parties may
         execute this Amendment in multiple counterparts, each of which constitutes an original, and all of which, collectively, constitute
         only one agreement. The signatures of all of the parties need not appear on the same counterpart, and delivery of an executed
         counterpart signature page by facsimile is as effective as executing and delivering this Amendment in the presence of the other
         Parties to this Amendment. This Amendment is effective upon delivery of one executed counterpart from each party to the other
         party. Any party delivering an executed counterpart of this Amendment by facsimile shall also deliver a manually executed
         counterpart of this Amendment, but the failure to do so does not affect the validity, enforceability, or binding effect of this
         Amendment. Except as set forth in this Amendment, all of the terms and conditions of the Lease shall continue in full force and
         effect throughout the term of the Lease.




                                                       [SIGNA TURES ON THE NEXT PAGE]




185569.1 Gap #2336
         Southbuiy Green, Southbury, CT                              3
                     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of the date first above written.


                                                                           "LANDLORD”

                                                                           SOUTHBURY 84 ASSOCIATES LIMITED PARTNERSHIP,
                                                                           a Massachusetts limited partnership

                                                                           By: Southbury Green Corp,

                                                                           Its: General Partner

                                                                           By:
                                                                                Charles Favazzo
                                                                           Its: Vice President




                                                                           “TENANT”

                                                                           THE GAP, INC.,
                                                                           a Delaware corporation


                                                                           By:

                                                                           Its:                     v_:CVi




185569.1 Gap #2336
         Southbury Green, Southbury, CT                            4
                                      SECOND MODIFICATION TO LEASE AGREEMENT


          11 M    THIS SECOND MODIFICATION TO LEASE AGREEMENT (this "Agreement") IS made as of th1s
          __ day of July, 2018, by and between THE GAP, INC., a Delaware corporation, d/b/a The Gap (herem
          called "Tenant"), and EQUITY ONE (NORTHEAST PORTFOLIO) LLC, a Massachusetts l1m1ted liability
          company (herem called "Landlord")

                                                        RECITALS

                  WHEREAS, Landlord (as a successor m Interest to the ongmallandlord, Southbury 84 Associates
          Limited Partnership) and Tenant are the current part1es to that certam Shopping Center Lease dated May
          12, 2000, wh1ch origmal lease document has s1nce been amended, modified or assigned, as applicable,
          by the followmg documents First Amendment to Lease dated April 6, 2010 (collectively, the "Lease")
          covenng certain prem1ses currently known as umt or space number 40 and contaming approximately
          9,628 square feet (as more particularly descnbed m the Lease, as affected hereby, and referred to 1n th1s
          Agreement as the "Prem1ses") m the shopping center currently known as Southbury Green located m
          Southbury, Connecticut (as more particularly descnbed m the Lease, as affected hereby, and referred to
          m this Agreement as the "Shoppmg Center"),

                  WHEREAS, the Lease IS currently scheduled to exp1re on August 31, 2020, and

                  WHEREAS, Landlord and Tenant des1re to amend the Lease as more fully descnbed below

                   NOW, THEREFORE, m exchange for the mutual covenants and prom1ses contained herem and
          for other valuable cons1derat1on, the rece1pt and suff1c1ency of wh1ch are hereby acknowledged, the
          part1es hereto agree as follows

                   Recitals; Defined Terms. The above Recitals are hereby confirmed as true and correct and are
          reaffirmed herem Cap1tal1zed terms used herem but not defined herem shall have the meanmgs g1ven to
          such terms m the Lease For purposes hereof and to the extent used herem, the terms "Tenant's
          Proportionate Share", "Common Area Costs", "Taxes", "Insurance" or "Term" shall have the mean1ngs
          g1ven to such terms, s1m1lar terms or concepts as more particularly descnbed m the Lease, as affected
          hereby

                  (I)     New Landlord and Tenant Notice Address. Effective as of the date of th1s Agreement,
          any not1ce address(es) set forth m the Lease for Landlord and Tenant under the Lease are hereby
          deleted and replaced w1th the follow1ng not1ce address(es) to wh1ch any not1ce, demand, request,
          approval, consent or other mstnument wh1ch may be or IS required to be g1ven to Landlord and Tenant
          thereunder shall be delivered

          To Landlord

                          c/o Regency Centers Corporation
                          One Independent Dnve, Su1te 114
                          Jacksonville, Flonda 32202-5019
                          Attention Lease Admmistrat1on

                          w1th a copy to
                          c/o Regency Centers Corporation
                          One Independent Dnve, SUite 114
                          Jacksonville, Flonda 32202-5019
                          Attention Legal Department

                          w1th a copy to
                          c/o Regency Centers Corporation
                          28 Church Lane, SUite 200
                          Westport, Connect1cut 06880

          To Tenant

                  For all not1ces,
                  1ncludmg not1ces
                  of default, other
                  than mvo1ces            c/o The Gap, Inc
                                          2 Folsom Street
                                          San Franc1sco, CA 94105
                                          Attn Real Estate Law, Store #2336

                                          Fax 415/427-0188
                                          Telephone 415/427-0225

                  For all mvo1ces,
                  mclud1ng cop1es of
                  not1ces of default
                  relatmg to
2942113
                                                                                          INITIAL HERE
                                                                                          Tenant
                                                                                          Landlord
                  nonpayment of
                  amounts due to
                  Landlord                 c/o The Gap, Inc
                                           4400 Masthead Street NE, SUite 300
                                           Albuquerque, NM 87109-4684
                                           Attn Real Estate Payables, Store #2336

                                           Fax 505/462-0256
                                           Telephone 866/411-2772

                  For all maintenance-
                  related 1ssues,
                  mcludmg cop1es of
                  not1ces of default
                  relatmg to
                  mamtenance               c/o The Gap, Inc
                                         4400 Masthead Street NE, SUite 300
                                         Albuquerque, NM 87109-4684
                                         Attn Store Maintenance, Store #2336

                                         Fax 415/427-3040
                                         Telephone 800/241-2626

                   (II)    Key Stores. Notw1thstand1ng anyth1ng to the contrary contamed 1n the Lease, effective
          as of January 22, 2018, the tenant tradmg as "Staples" closed for busmess 1n the Shoppmg Center As a
          result of the Operat1ng Requirements not be1ng satisfied as of January 22, 2018, Tenant has been entitled
          to pay Alternate Rent as of such date Landlord has executed a lease agreement w1th HomeGoods, Inc
          ("HomeGoods"), for that space Wherever the word "Staples" appears 1n the Lease shall hereby be
          replaced w1th the word "HomeGoods" and wherever the numbers and symbols "24,000" appear 1n the
          Lease 1n connection w1th HomeGoods shall hereby be replaced w1th the numbers and symbols
          "19,474" Accordmgly, upon the date HomeGoods opens for bus1ness 1n the Shopping Center, wh1ch 1s
          ant1c1pated to occur July 29, 2018, the Operating Requirements shall be deemed sat1sf1ed and Tenant
          shall commence pay1ng full M1mmum Rent and Other Charges, computed 1n the manner set forth 1n the
          Lease

          2        No Waiver. The part1es agree that the terms and cond1t1ons set forth 1n this Agreement shall not
          alter, wa1ve or modify any nghts, remed1es or cla1ms that Landlord or Tenant now has or may hereafter
          have under or ansmg out of the Lease whether known or unknown and whether relatmg to penods of t1me
          before or after the date of th1s Agreement, 1ncludmg, Without llm1tat1on, any nghts, remed1es or cla1ms of
          Landlord or Tenant based 1n whole or 1n part on a default by the other party of 1ts obl1gat1ons under the
          Lease, or the non-sat1sfact1on or failure of any requirement or cond1t1on under the Lease

          3       Entire Agreement; Miscellaneous. Th1s Agreement sets forth the ent1re understandmg and
          agreement of the part1es hereto 1n relat1on to the subject matter hereof and supersedes any pnor
          negotiations and agreements among the part1es relat1ve to such subject matter The part1es hereto hereby
          acknowledge that the Lease as affected by this Agreement IS 1n full force and effect and, as hereby
          affected, IS rat1fied and confirmed In the event of any conflict between the terms and cond1t1ons of this
          Agreement and the Lease, th1s Agreement shall control Th1s Agreement shall be effective only when 1t IS
          s1gned by all parties hereto     Th1s Agreement w11l be bmdmg upon and mure to the benefit of the part1es
          hereto and their respective he1rs, executors, admm1strators, successors and ass1gns

          4        Authority. Each md1V1dual executmg th1s Agreement on behalf of a corporation, l1m1ted liability
          company, partnership or other busmess entity represents that he or she 1s duly authonzed to execute and
          del1ver th1s Agreement on behalf of such ent1ty and agrees to del1ver ev1dence of h1s or her authonty to
          Landlord promptly upon request

          5        Counterparts. Th1s Agreement may be executed in any number of counterparts, each of wh1ch
          shall be deemed an ong1nal and all of wh1ch together constitute a fully executed agreement even though
          all s1gnatones do not appear on the same document

                   IN WITNESS WHEREOF, the part1es hereto have executed th1s Agreement as of the day and
          year f1rst above wntten




2942113
                                                                                           INITIAL HERE
                                                                                           Tenant
                                                                                           Landlord
          TENANT:


          THE GAP, I C.,
          a Delawar corp ratron


          By
                                              Matthew Irwin
                 Pnnt Name

          Its
                 Pos1t1onffltle




          Attest



          Its·
                            Pos1tlonffltle
          Tax ID#



          LANDLORD:

          EQUITY ONE (NORTHEAST PORTFOLIO) LLC,
          a Massachusetts lrmrted lrabrlrty company

          By Regency Centers, L P ,
             a Delaware lrmrted partnershrp
             Its Managrng Member

                 By Regency Centers Corporatron,
                    a Florrda corporatron
                    Its General Partner



                      By


                              Pnnt Name

                      Its
                               Posrtlonmtle




2942113
                                                        INITIAL HERE
                                                        Tenant
                                                        Landlord
                                                                                           - - - - - - - - ----------'




                              THIRD MODIFICATION TO LEASE AGREEMENT

        THIS THIRD MODIFICATION TO LEASE A~EMENT (thIp~Agreement" or sometI:r~s_ referred
to herein as this "Mod1f1cation") Is made as of this day of     ( [em- l-vv"       , 20 '4, by and
between THE GAP, INC., a Delaware corporation, d/b a The Gap (herein called "Tenant"), and EQUITY
ONE (NORTHEAST PORTFOLIO) LLC, a Massachusetts limited liability company (herein called
"Landlord").

                                                RECITALS

         WHEREAS, Landlord, as successor-in-interest to Southbury 84 Associates L1m1ted Partnership,
and Tenant are the current parties to that certain Shopping Center Lease dated May 12, 2000 ("Ongmal
Lease"), as amended by that certain First Amendment to Lease dated Apnl 6, 2010 ("First Amendment"),
and that certain Second Mod1fIcat1on to Lease Agreement dated July 17, 2018 ("Second Amendment")
(collectively, the "Lease") covenng certain premises currently known as unit or space number 40 and
containing approximately 9,628 square feet (as more particularly descnbed in the Lease, as affected
hereby, and referred to In this Agreement as the "Premises") in the shopping center currently known as
Southbury Green located In Southbury, Connecticut (as more particularly descnbed in the Lease, as
affected hereby, and referred to in this Agreement as the "Shopping Center")

         WHEREAS, the parties hereto wish to extend the Term of the Lease and modify and/or amend
certain terms of the Lease as more spec1fIcally descnbed herein

        NOW, THEREFORE, in exchange for the mutual covenants and promises contained herein and for
other valuable consIderat1on, the receipt and suffIcIency of which are hereby acknowledged, the parties
hereto agree as follows

1       Recitals, Defined Terms The above Recitals are hereby confirmed as true and correct and are
reaffirmed herein Capitalized terms used herein but not defined herein shall have the meanings given to
such terms in the Lease. For purposes hereof and to the extent used herein, the terms ''Tenant's
Proportionate Share", "CAM Charge", "Taxes", "Insurance" or "Term" shall have the meanings given to such
terms, similar terms or concepts as more particularly descnbed m the Lease, as affected hereby

2        Mod1f1cat1ons and/or Amendments Effective as of the date of this Agreement, the Lease Is hereby
modified and/or amended to include the terms and cond1tIons set forth In this paragraph and its
subparagraphs, articles and sections below For purposes of such mod1f1cat1ons and/or amendments, the
following terms or phrases shall have the following meanings (1) "this Agreement" or "this Mod1ficat1on"
shall mean this Agreement, and (11) "this Lease" or "the Lease" shall mean the Lease and as applicable, as
the same may be further amended, modIfIed, extended and/or renewed pursuant to this Agreement

         (I)      Term The Term of the Lease Is set to expire on August 31, 2020 However, the Term of
the Lease Is hereby extended for a twenty-nine (29) full calendar month penod commencing on September
1, 2020 and expInng on January 31, 2023 (the "Second Extended Term") on the same terms and condItIons
set forth In the Lease (as affected by this Agreement) There are no options to extend the Term beyond
the Second Extended Term, except for any new opt1on(s) to extend otherwise specifically granted to Tenant
In this Agreement, 1f any

        (II)   Minimum Rent Dunng the Second Extended Term, minimum rent (as more particularly
descnbed and sometimes referred to as Minimum Rent in the Lease, as affected hereby, and referred to in
this Agreement as "Minimum Rent") shall be as follows (plus applicable sales tax, 1f any)

           Months                  Minimum Rent                Minimum Rent            Minimum Rent
                                   (Monthly)                   (Per Sq. ft. of the     (Annual)
                                                               Premises per
                                                               annum)
           9/1/20 - 1/31/23        $15,416 67                  $19 21                  $185,000 00

Minimum Rent shall be prorated for any partial month Notw1thstandIng anything to the contrary contained
elsewhere in the Lease, 1! Is the intention of the parties that the MInImum Rent set forth above includes
taxes, common area maintenance charges, promotional fund fees, and insurance for the Shopping Center
and the same will not be billed In addition to the Minimum Rent Landlord, In Landlord's sole dIscret1on,
shall have the nght to apportion any part (or none) of the Minimum Rent, as Landlord deems advisable,
toward Tenant's share of taxes, common area maintenance charges, promotional fund fees, and insurance
for the Shopping Center

        (Ill)   Percentage Rent

        PERCENTAGE RENT.

        Effective as of the first day of the Second Extended Term, and m add1tIon to M1n1mum Rent, Tenant
agrees to pay to Landlord as percentage rent ("Percentage Rent") for each lease year (as more particularly
descnbed m the Lease, as affected hereby, and referred to In this Agreement as "Lease Year") of the Term
an amount equal to the stated percentage times the amount of Gross Sales made dunng the stated Lease


                                                                                     INITIAL HERE.~   I'
                                                                                     Tenant       ~
                                                REGENCY                              Landlord
                                                 CENTERS
Year ,n excess of the stated dollar amount (the "Lease Year Breakpoint") as more particularly set forth
below

                   Period                               Percentage                Breakpoint
                   9/1/20 - 1/31/2023                   10 00%                    $1,850,000 00
If the first or last Lease Year 1s less than twelve (12) months, then the Lease Year Breakpoint for such
Lease Year shall be prorated based upon a twelve (12) month Lease Year Notwithstanding anything
contained 1n the Lease to the contrary, 1f the number of square feet in the Premises 1s reduced at any time
during the Term due to casualty, condemnation or other cause, then the Lease Year Breakpoint for the
particular Lease Year and for each subsequent Lease Year during the Term shall be equitably reduced as
reasonably determined by Landlord

         ANNUAL PAYMENT OF PERCENTAGE RENT; YEAR END ADJUSTMENT.

        (a)      Tenant shall furnish to Landlord within sixty (60) days after the end of each Lease Year
during the Term a complete statement, cert1f1ed by Tenant (or a responsible officer thereof 1f Tenant 1s a
corporation, l1m1ted liab1l1ty company or other business entity), of the amount of Gross Sales made from the
Premises during said Lease Year Tenant shall pay any Percentage Rent then due to Landlord
simultaneously with each said annual statement

         ADDITIONAL AUDIT RIGHTS.

         Tenant shall keep safe and intact at Tenant's offices ,n the United States all of the records, books,
accounts and other data which are regularly kept by Tenant 1n the ordinary course of ,ts business to
establish Tenant's Gross Sales Landlord or ,ts designated agent shall have the right at ,ts own cost and
expense to audit and/or inspect Tenant's records, books, accounts and other data relating to Tenant's Gross
Sales at the Premises for any Lease Year Landlord shall give Tenant not less than ten (10) days' written
notice of ,ts intention to conduct any such audit If such audit discloses that the amount paid by Tenant as
Percentage Rent for the Lease Years under cons1derat1on has been understated, Tenant shall pay to
Landlord the def1c1ency If, as a result of such audit, ,t 1s determined that the amount reported by Tenant
as Gross Sales for the Lease Years under cons1derat1on has been understated by more than three
percent (3%), then, 1n add1t1on to paying to Landlord the deficiency, Tenant shall also pay the reasonable
costs incurred by Landlord for such audit

        (IV)    Landlord's Insurance Notw1thstand1ng anything to the contrary contained ,n the Lease,
Landlord may, at Landlord's option, elect to self-insure all or any part of any insurance coverages earned
by Landlord with respect to the Shopping Center so long as the coverage required under the Lease 1s not
reduced or d1m1nished

       (V)   Waiver of Jury Trial EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE LEASE, OR
THE SUBJECT MATTER HEREOF OR THEREOF THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THE LEASE, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL

         (VI)   Right of First Refusal Effective as of the date of this Agreement, Section 27 13 of the
Original Lease 1s hereby deleted ,n ,ts entirety and 1s of no further force and effect

3.       Anti-Terrorism and Money Laundering Representation and Indemnification Tenant cert1f1es that
(1) neither ,t nor ,ts officers, directors or controlling owners 1s acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by any Execulive Order, the United States Department of
Justice, or the United States Treasury Department as a terrorist, "Specially Designated National or Blocked
Person," or other banned or blocked person, entity, nation, or transaction pursuant to any law, order, rule
or regulation that 1s enforced or administered by the Office of Foreign Assets Control ("SDN"), (11) neither ,t
nor ,ts officers, directors or controlling owners 1s engaged in this transact1on, directly or indirectly on behalf
of, or 1nst1gating or fac1l1taling this transaction, directly or indirectly on behalf of, any such person, group,
enlity or nation, and (111) neither ,t nor ,ts officers, directors or controlling owners 1s 1n v1olat1on of Presidential
Executive Order 13224, the USA Patriot Act, the Bank Secrecy Act, the Money Laundering Control Act or
any regulations promulgated pursuant thereto Tenant hereby agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks, hab1l1t1es and expenses
(including attorneys' fees and costs) arising from or related to any breach of the foregoing cert1f1cat1on
Should Tenant, during the Term, be designated an SDN, Landlord may, at ,ts sole oplion, terminate the
Lease




                                                           2
                                                                                             INITIAL HERE     u\ .
                                                                                             Tenant          ~
                                                      REGENCY                                Landlord
                                                      CENTERS
4       No Waiver of Claims The parties agree that the terms and cond1t1ons set forth ,n this Amendment
shall not alter, waive or modify any rights, remedies or claims that Landlord or Tenant now has or may
hereafter have under or arising out of the Lease whether known or unknown and whether relating to periods
of time before or after the date of this Amendment, 1nclud1ng, without llm1tat1on, any rights, remedies or
claims of Landlord or Tenant based ,n whole or in part on a default by the other party of ,ts obligations under
the Lease, or the non-sat1sfact1on or failure of any requ,rement or cond1t1on under the Lease (such as, by
way of example only, a co-tenancy or operating requirement failure)

5        Miscellaneous The parties hereto hereby acknowledge that the Lease as affected by this
Agreement 1s 1n full force and effect and, as hereby affected, ,s rat1f1ed and confirmed By entering into this
Agreement, Landlord in no way waives any rights and remedies available to ,t with respect to any existing
or future defaults under the Lease, all of which rights and remedies Landlord hereby spec1f1cally reserves
Landlord shall have the d1scret1on to direct how payments under the Lease (as affected hereby) are applied
to any then due amounts on the account for the Premises In the event of any conflict between the terms
and cond1t1ons of this Agreement and the Lease, this Agreement shall control This Agreement shall be
effective only when ,t 1s signed by all parties hereto A party's subm1ss1on of a signed Agreement for review
by Landlord does not give any such party any interest, right or option

6        Authority Each 1nd1vidual executing this Agreement on behalf of a corporation, limited l1ab1l1ty
company, partnership or other business entity represents that he or she 1s duly authorized to execute and
deliver this Agreement on behalf of such entity and agrees to deliver evidence of his or her authority to
Landlord promptly upon request

7        Counterparts This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together constitute a fully executed agreement even though
all signatories do not appear on the same document Delivery of an executed counterpart of this Agreement
by facs1m1le or as an attachment to an email shall be equally effective as delivery of a mutually executed
counterpart of this Agreement This Agreement may be signed electronically Facsimile or e-ma,I
transmittal of original handwritten signatures and electronic signatures shall all be considered to have the
same legal effect as execution and delivery of the original printed document with handwritten signatures
and shall be treated in all manner and respects as the original printed document with handwritten
signatures

                                 [remainder of page 1ntent1onally left blank]




                                                       3
                                                                                      INITIAL HERE.   \J l
                                                  REGENCY
                                                                                      Tenant
                                                                                      Landlord
                                                                                                     ~
                                                   CENTERS
       IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal as of the
day and year first above written


                                     TENANT:


                                     THE GAP, INC.,
                                     a Delawar co


                                     By

                                                                         Matthew Irwin
Pnnt Name                                  Pnnt Name
                                                                         Senior Director
  «lah-, ·•~                         Its
                                           Pos1bon/Title
                                                                        Associate General Counsel



                                     Attest


                                                     Pnnt Name
                                     Its
                                                      ( o,\J( u, 1. t l\·\."\-01 r• e           1
                                     Tax ID#


                                     LANDLORD:

                                     EQUITY ONE (NORTHEAST PORTFOLIO) LLC,
                                     a Massachusetts l1m1ted hab1hty company

                                     By Regency Centers, L P ,
                                        a Delaware l1m1ted partnership
                                        Its Managing Member

                                           By Regency Centers Corporation,
                                              a Florida corporation
                                              Its General P       r


                                               By


Pnnt Name        ~
                ••

            O
                                               Its

w~wCGYh
Pnnt Name
                                                       Pos1tionfTltle




                                                  4
                                                                                 INITIAL HERE


                                              REGENCY
                                              CENTERS
                                                                                Tenant
                                                                                Landlord
                                                                                                    ll-
